Citation Nr: 1039013	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-06 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 
percent from November 30, 2005 to May 8, 2007, and a disability 
rating higher than 40 percent from May 9, 2007 for residuals, 
prostate cancer.

2.  Entitlement to a disability rating in excess of 20 percent 
for varicose veins, right lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent 
for varicose veins, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 
1965 and from November 1969 to July 1972.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and December 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In the February 2006 
rating decision, the RO, in part, granted service connection for 
residuals of prostate cancer at a 20 percent disability rating 
effective, November 30, 2005.  In that same rating a combined 
bilateral rating of 30 percent for varicose veins was changed to 
a separate 20 percent rating for each lower extremity 
individually. 

In the rating decision, during the pendency of this appeal, the 
RO granted a higher disability rating of 40 percent for residuals 
of prostate cancer, effective May 9, 2007.  As higher schedular 
evaluations for this disability is possible, the issue of 
entitlement to a rating in excess of 40 percent for residuals of 
prostate cancer remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing before the undersigned 
in August 2010; a transcript of this hearing is of record. 

Of preliminary importance, because the claims for a higher rating 
for the Veteran's service-connected residuals of prostate cancer 
involves  a request for a higher rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 

The issues of entitlement to service connection for 
impairment of sphincter control and entitlement to special 
monthly compensation (SMC) based on loss of use of a 
creative organ have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 30, 2005, it is more likely than not that the 
Veteran's residuals, prostate cancer are manifested by urinary 
frequency, and urinary incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per day, 
without evidence of renal dysfunction or reoccurrence or 
metastasis of cancer.  He also reports getting up to void more 
than 5 times a night.  Objective evidence does not show changing 
of pads more than 4 times a day.

2.  The evidence reflects that the Veteran's service-connected 
varicose veins of the right lower extremity are manifested by 
complaints of pain in the calf with objective medical findings of 
moderate varicosities, without objective evidence of eczema, 
edema, or ulceration.

3.  The evidence reflects that the Veteran's service- connected 
varicose veins of the left lower extremity are manifested by 
complaints of pain in the calf with objective medical findings of 
moderate varicosities, without objective evidence of eczema, 
edema, or ulceration.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for an initial evaluation or 40 percent, but no 
more, for the residuals of prostate cancer from November 30, 2005 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.115a, 4.115b, Code 7528 (2009).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7120 (2009).

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2008 letter 
that explained what information and evidence was needed to 
substantiate a claim for increased ratings as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the September 2008 letter, and 
opportunity for the Veteran to respond, the December 2009 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in July 2007, 
August 2007 and October 2008 that were fully adequate for the 
purposes of rendering this decision.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 
Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

I.  Entitlement to an initial disability rating higher than 20 
percent from November 30, 2005 to May 8, 2007, and a disability 
rating higher than 40 percent from May 9, 2007 for residuals, 
prostate cancer.

The Veteran's residuals, prostate cancer is considered a disease 
of the genitourinary system.  Diseases of the genitourinary 
system result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  When 
diagnostic codes refer to these specific areas of dysfunction, 
only the predominant area of dysfunction shall be considered for 
rating purposes.  Voiding dysfunctions are evaluated according to 
urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a. 

The Veteran's prostate cancer is evaluated under the rating code 
for malignant neoplasms of the genitourinary system.  These are 
rated as 100 percent disabling. However, the note to this rating 
code states that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, the 
100 percent evaluation shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there has 
been no local reoccurrence or metastasis, the disability is to be 
evaluated on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 
7528.

The evidence is completely negative for any evidence of renal 
dysfunction.  The Veteran does have complaints related to urinary 
frequency and leakage.  Therefore, the criteria for voiding 
dysfunction will be considered, as will the criteria for urinary 
frequency and obstructed voiding.

Urine leakage which requires the use of an appliance or the 
wearing of absorbent materials which must be changed more than 
four times a day is evaluated as 60 percent disabling.  The 
wearing of absorbent materials that must be changed two times a 
day is evaluated as 40 percent disabling.  The wearing of 
absorbent material that must be changed less than two times each 
day is evaluated as 20 percent disabling.  38 C.F.R. § 4.115b.

Under the criteria for an evaluation for urinary frequency, a 
daytime voiding interval of less than one hour, or awakening to 
void five or more times per night is evaluated as 40 percent 
disabling.  A daytime voiding interval of between one and two 
hours or awakening to void three or four times per night is 
evaluated as 20 percent disabling.  A daytime voiding interval of 
between two and three hours or awakening to void two times per 
night merits a 10 percent evaluation.  38 C.F.R. § 4.115b.

Finally, the Board notes that under the criteria for obstructed 
voiding, urinary retention that requires intermittent or 
continuous catheterization is evaluated as 30 percent disabling.  
Marked obstructive symptomatology with one or more of symptoms 
such as post void residuals greater than 150 cc.; a uroflowmetry 
with a markedly diminished peak flow rate of less than 10 cc/sec; 
recurrent urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilatation every two to 
three months is evaluated as 10 percent disabling.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year is rated as zero percent 
disabling.  38 C.F.R. § 4.115b.

Factual Background and Analysis

The Veteran received treatment at the Walter Reed Medical Center 
in September 2005.  The physician noted that the Veteran had a 
history of prostate cancer with surgical treatment in 2003.  He 
reported that he had nocturia and urinary incontinence.

The Veteran underwent a VA examination in July 2007.  The 
examiner noted that the Veteran had undergone a radical peroneal 
prostatectomy in 1997 for removal of the adenocarcinoma of the 
prostate gland.  He subsequently had a follow-up and recurrence 
has not been noted.  Since the operation, he reportedly had been 
totally impotent and had significant incontinence.  He wore 3 to 
4 pads daily to control his incontinence and occasionally his 
incontinence was severe which required a change of underwear or 
clothes every 1 or 2 days.  In addition to impotence and urinary 
incontinence, he reportedly had an incontinent anal sphincter.  
(This issue has been referred to the RO for initial 
consideration.)  The examiner indicated that the Veteran 
underwent a perineal prostatectomy ten years ago.  Urinary and 
fecal incontinence had persisted.

The Veteran underwent a VA examination in October 2008.  The 
Veteran reported a daytime urinary voiding interval of 2 to 3 
hours and nocturia of 5 or more per night.  There was leakage and 
urge urinary incontinence.  He wore absorbent material that must 
be changed 2 to 4 times per day.  The Veteran was retired as he 
was eligible by age or duration of work.  The diagnosis was 
benign prostatic hyperplasia with prostate cancer being an 
associated problem with the diagnosis.  

The Board finds that the criteria for an evaluation of 40 
percent, but no more, were met for the entire appeal period.  The 
Board notes that the criteria for voiding dysfunction state that 
the use of absorbent material that must be changed more than 4 
times each day is evaluated as 60 percent disabling.  While the 
September 2005 treatment note did not indicate whether the 
Veteran wore a pad, the Veteran reported at his July 2007 VA 
examination that he had been totally impotent and had significant 
incontinence since his 1997 operation.  Reportedly, he changed 
pads 2-4 times a day, and given his history herein and the 
testimony before the undersigned, it is likely that these 
symptoms were consistent throughout the appeal period.

The Board notes that there is no evidence of record specifically 
from the time period of November 30, 2005 to May 8, 2007 which 
addresses whether the Veteran wore a pad or not.  The Board also 
notes that the July 2007 VA examiner noted that the Veteran wore 
3 to 4 pads daily to control his incontinence while the October 
2008 VA examiner reported that the Veteran wore absorbent 
material that must be changed 2 to 4 times per day.  As noted, it 
is most likely that this existed throughout the appeal period.  
Moreover, he has reported getting up over 5 time a night.  This 
also suggests that the 40 percent rating is appropriate.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he meets the criteria for an initial rating of 40 
percent, but no more, is appropriate for the entire appeal 
period.

II.  Entitlement to a disability rating in excess of 20 percent 
for varicose veins, right and left lower extremities.

The Veteran's service-connected varicose veins of the left and 
right lower extremities are separately evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7120.

Under Diagnostic Code 7120, a 20 percent rating is warranted for 
varicose veins manifested by persistent edema, incompletely 
relieved by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating warrants 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration.  A 100 percent rating 
requires massive board-like edema with constant pain at rest.

The assigned ratings are for involvement of a single extremity.  
If more than one extremity is involved, each extremity is to be 
evaluated separately and combined (under 38 C.F.R. § 4.25), using 
the bilateral factor (38 C.F.R. § 4.26), if applicable. 

Factual Background and Analysis

In September 2005, the Veteran presented to the Walter Reed 
Medical Center with complaints of muscle weakness of the lower 
legs.  On examination there was no significant edema.  It was 
also noted that he had a skin eruption on his feet and hands.

In November 2005, the Veteran again presented to the Walter Reed 
Medical Center with complaints of bilateral leg weakness.  On 
examination, his skin had a rash but was negative for change in 
skin color, nonhealing sores, pruritis or ulcers.  

A November 2005 note from a private doctor prescribed the Veteran 
a motorized wheelchair due to his long history of right leg 
weakness, recent hip injury and shoulder injury.

A November 2005 nerve conduction study was abnormal as the 
Veteran had right chronic L4-5 lumbar radiculopathy.  

The Veteran underwent a VA examination in August 2007.  The 
examiner noted that the Veteran underwent stripping of his 
varicose veins in both lower extremities in the 1970's.  Since 
then he has had no recurrence of varicose veins but he reported 
aching in the calves when walking short distances.  He currently 
used a motorized wheelchair.  There was no history of ulceration, 
edema or hyperpigmentation of the lower extremities.  An 
examination of the lower extremities showed evidence of 
recurrence of varicose veins, well healed scars on the lower 
extremities due to vein stripping and no evidence of statis 
pigmentation or discoloration of the skin.  Sensory examination 
was normal.  The diagnosis was varicose veins of the lower 
extremities treated with venous stripping in the early 1970's 
with residual pain in the calves when walking.

The Veteran underwent a VA examination in October 2008.  The 
examiner noted that the Veteran had no current treatment for 
varicose veins but over the years he complained of recurrent 
bilateral calf pain.  The pain increased when he was walking or 
standing for any period of time.  The etiology of the pain was 
somewhat uncertain.  There were no current complaints related to 
the varicose veins per se.  On examination, he had one small 
cluster of varicose veins in the right posterior calf.  No other 
evidence of varicose veins was present.  He did have scattered 
clusters of superficial spider veins in his lower extremities and 
feet.  The diagnosis was status post bilateral lower extremity 
varicose vein ligation stripping.

At his August 2010 hearing, the Veteran testified that he 
sometimes had discoloration of the veins or the legs themselves 
surrounding the veins.

After careful consideration of the competent and probative 
evidence in light of the above cited criteria, the Board finds 
that higher ratings in excess of 20 percent for the Veteran's 
varicose veins of the right and left lower extremities is not 
warranted.

As indicated above, the next higher rating of 40 percent under 
Diagnostic Code 7120 requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent ulceration.

While the Board notes that the Veteran testified that he 
sometimes had discoloration of the veins or the legs themselves 
surrounding the veins, the medical evidence fails to demonstrate 
findings of statis pigmentation or edema.  The August 2007 and 
October 2007, VA medical reports are negative for edema and 
ulceration.  Even though the Veteran continuously reported that 
he had bilateral calf pain, VA outpatient records are also 
negative for evidence of persistent edema or swelling of either 
leg.  Thus, even if the Board were to assume that the Veteran 
experiences stasis pigmentation of both legs and pain (based on 
the above medical evidence), in the absence of evidence of 
persistent edema, the requirements for a 40 percent rating still 
would not be met.

The Board also notes that the Veteran had bilateral weakness of 
the legs in addition to recurrent calf pain.  However, the 
Veteran's weakness has not been specifically attributed to his 
service-connected varicose veins disabilities as the October 2008 
VA examiner noted that there were no current complaints related 
to the varicose veins per se.

Hence, the Board must conclude that the criteria for the 
assignment of a rating in excess of 20 percent rating under 
Diagnostic Code 7120 for varicose veins of either the right or 
left lower extremity have not been met.  It logically follows 
that the criteria for the assignment of any higher rating under 
that diagnostic code (i.e., a 40 percent, 60 percent or 100 
percent rating) likewise have not been met. 


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's residuals, prostate cancer and varicose veins of 
the left and right lower extremity is appropriately contemplated 
by the rating schedule.  Indeed, higher evaluations are 
available, but the criteria for such evaluations have not been 
met.  Therefore, referral for consideration of an extraschedular 
evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial 40 percent evaluation, but no more, for 
residuals of prostate cancer, from November 30, 2005, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a disability rating in excess of 20 percent for 
varicose veins, right lower extremity is denied.

Entitlement to a disability rating in excess of 20 percent for 
varicose veins, left lower extremity is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


